*572Opinión disidente emitida por el
Juez Presidente Señor Todd, Jr.
Disiento. Considero que el ratio decidendi de la opinión del Tribunal es al efecto de que por el hecho de que el Dis-poniéndose contenido en el párrafo tercero del artículo 6 de la Ley núm. 447 de 15 de mayo de 1951 no se incluyó de nuevo, en forma de enmienda, al párrafo sexto del artículo 6, estamos obligados a resolver que fué la intención legislativa, a pesar de haber dispuesto que aquellos empleados que hubie-ran completado treinta años de servicio, sin tener en cuenta el requisito de edad, pueden recibir la anualidad por retiro que provee el párrafo quinto del artículo 6, hacer aplicables a ellos las rebajas actuariales que fija el párrafo sexto del mencionado artículo, las cuales se basan precisamente en la edad del empleado cuando se retira. Creo que esta interpre-tación restringida de la intención legislativa es errónea.
Es de notarse que todo el artículo 6 de la Ley, antes de incluirse, por enmienda, el Disponiéndose que ahora tiene, estaba predicado bajo la teoría de una anualidad por retiro a base de haber el empleado (1) cumplido cierta edad deter-minada, y (2) prestado determinado número de años de ser-vicio. Así el primer párrafo del artículo 6, que es de carác-ter general y expone claramente la intención del legislador, dispone lo siguiente:
“Al separarse del servicio al cumplir, o después de cumplir, las edades y haber completado el período de servicio que más adelante se indican, todos los participantes que no hubieren reci-bido el reembolso de sus aportaciones acumuladas tendrán dere-cho a percibir una anualidad por retiro. Dicha anualidad comenzará en la fecha que el participante especifique en la soli-citud de retiro, pero en ningún caso antes de su separación del servicio.” (Bastardillas nuestras.)
El segundo párrafo, cónsono con el primero, dispone el retiro opcional para los empleados que hayan cumplido 55 años de edad y prestado servicio por lo menos 25-años y para los de 58 años de edad y 10 años de servicio. El cuarto *573párrafo provee para la anualidad por retiro diferido para el empleado que no hubiera cumplido 58 años de edad y que hubiera terminado por lo menos 10 y menos de 25 años de servicio. El párrafo quinto dispone cómo habrá de calcu-larse la anualidad y su importe.
Y llegamos al párrafo sexto que dispone, exceptuando a los policías y bomberos (a quienes también se da un trato distinto en el párrafo anterior) que los empleados que, no habiendo cumplido 58 años de edad, es decir, aquéllos que habiendo cumplido 55 años de edad y prestado servicio du-rante 25 años según provee el párrafo segundo, se retiren, “la anualidad por retiro será computada según se indica arriba; salvo que se reducirá a una suma que, para la edad del referido participante en la fecha de su retiro, represente el equivalente actuarial de una pensión pagadera al cumplir el participante los cincuenta y ocho (58) años de edad.'” (Bastardillas nuestras.)
¿Qué efecto tuvo entonces la inserción del Disponiéndose que provee que “hasta el año 1955, el retiro será opcional para todo miembro del sistema en servicio activo, que hu-biere completado treinta (30) años de servicios acreditables sin tener en cuenta el requisito de edad” (bastardillas nues-tras), sino el reconocimiento por la Legislatura de que a los empleados que hayan cumplido treinta años de servicio se les concederá una anualidad “sin tener en cuenta el requi-sito de edad”? Si ese requisito no debe tenerse en cuenta, ¿por qué ha de aplicarse a ellos todos los requisitos de edad que especifica el párrafo sexto al computarse sus anualida-des? Como bien dice la corte inferior: “ . . . estaríamos violentando abiertamente el estatuto si concluyéremos que donde el legislador ordenó que no se tuviese en cuenta el requisito de edad, en efecto lo tuviésemos en cuenta para defi-nir el más importante o quizás el único derecho que confiere la ley, o sea, el derecho a la anualidad.”
El hecho de que la Legislatura no enmendase el párrafo sexto del artículo 6 después de haber incluido, por enmienda *574a dicho artículo, el Disponiéndose y haberlo colocado en el sitio en que lo hizo, no debe servir de base para derrotar la intención que tuvo de conceder al apelado y a los demás empleados en su misma situación el derecho de percibir la anualidad que les corresponde por haber prestado servicio durante 30 años, sin sujeción a las rebajas actuariales que son aplicables únicamente a base de la edad del empleado.
Debería confirmarse la sentencia.